Citation Nr: 1542632	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of hantavirus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, November 2008, and December 2011 rating decisions of the VA Regional Office (RO) in San Diego, California.  

The Board remanded the appeal in August 2014 to obtain additional treatment records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case, the Veteran has submitted new evidence, which relates to the issue on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not have hantavirus in service and has not had hantavirus, or any residuals associated with hantavirus, at any time since filing his claim for compensation; chronic kidney disease was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service. 

2.  Sleep apnea was not present during service and currently diagnosed sleep apnea did not develop as a result of any incident during service, including the service-connected PTSD.



CONCLUSIONS OF LAW

1.  Residuals of hantavirus were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Sleep apnea was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in September 2007, August 2008, March 2011, May 2011, and October 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  The Board observes that although the Veteran believes that his STRs were destroyed in a 1973 fire at the National Personnel Records Center (NPRC), his records had been previously obtained by the RO in connection with a claim filed in 1953.  Consequently, his STRs are of record.  Pertinent VA examinations were obtained in November 2011 and December 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., cardiovascular renal disease) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., v) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Residuals of Hantavirus

The Veteran's February 1951 pre-induction examination revealed all clinically normal systems.  Records dated in December 1951 record show that the Veteran was treated for pharyngitis and "grippe."  A urinalysis was negative.  A July 1953 record shows that the Veteran was treated for chills and a fever; malaria was suspected.  Another record also dated in July 1953 shows that the Veteran had a fever of undetermined origin; no disease was found.  The Veteran's December 1953 separation examination revealed clinically normal systems except for a scar; a urinalysis was negative.  The Veteran was reported to have had malaria in 1951.  There is no indication in the Veteran's STRs of any diagnosis of hantavirus.

In connection for a claim for service connection for malaria, the Veteran was afforded a VA examination in February 1954.  He reported not having had a malaria attack since service.  The Veteran was diagnosed with malaria history.  

Post-service treatment records show that the earliest evidence of kidney problems was in January 1997 when the Veteran was diagnosed with mild renal insufficiency.  An August 2008 record shows that the Veteran's renal insufficiency was of unclear etiology and that it might be due to previous catheterization or hypertension.  

An undated opinion from the Veteran's VA primary care physician shows that the Veteran's symptoms during service could have been due to Korean Hemorrhagic Fever.  The physician noted that that disease carried a very high mortality rate.  The physician opined that it was documented that survivors of that disease could have chronic kidney disease as sequelae.  The physician opined that unless there was documentation that the Veteran's kidney function was normal after service, they could not rule out that his chronic kidney disease was not a sequelae to the illness he suffered during service, whether it was Korean Hemorrhagic Fever or not.  The physician noted that any significant illness that could cause acute kidney injury had a potential of causing chronic kidney injury.  The Board observes that the physician reported that they could only rely on the Veteran's recollection of his symptoms as the Veteran had informed him that his STRs were destroyed in the 1973 fire.  

In a June 2008 statement, the Veteran reported that when he was treated in December 1951, he recalled hearing the term hemorrhagic fever.  The Veteran's statements throughout this appeal show that he reported that his in-service symptoms and treatment were actually hantavirus or hemorrhagic fever.  

The Veteran was afforded a VA examination in December 2014.  The examiner reported that the Veteran was diagnosed with viral infection in 1951 and fever of unknown origin in 1953.  The examiner noted that the Veteran first became ill in December 1951 with a severe febrile illness with hematemesis, which the Veteran felt was Korean Hemorrhagic Fever, now known as being due to a hantavirus.  The examiner reported that the Veteran recalled being in bunkers ridden with rats and rat excreta during service.  The examiner reported the December 1951 records showing "grippe" nasal congestion and pharyngitis.  The examiner noted that there was no mention of hematemesis and the Veteran's urinalysis was essentially benign.  The examiner also reported the Veteran's severe febrile illness in July 1953 and discussed those STRs.  The examiner noted that there was no mention of renal involvement during that admission.  The examiner noted that the report of malaria in 1951 on the Veteran's separation examination.  The Veteran reported that he recalled having hematemesis on both occasions.  The examiner noted that renal function testing was not available in Korean and the Veteran had no records from the 1953 admission.  The Veteran reported developing chronic kidney disease, which he felt was due to the illnesses in service.  The examiner noted that the Veteran had had obstructive uropathy due to benign prostate hypertrophy.

The examiner diagnosed the Veteran with a viral infection, possible hantavirus, that became inactive in December 1951 with no symptoms or residuals.  The examiner also diagnosed the Veteran with fever of unknown origin that became inactive in July 1953 with no symptoms or residuals.  The examiner opined that the Veteran's illness in December 1951 was diagnosed and treated as pharyngitis, and that there was no evidence of signs or symptoms consistent with hantavirus renal syndrome.  The examiner also opined that the Veteran's illness in July 1953 was diagnosed as a fever of unknown origin and that malaria was ruled out.  

The examiner opined that the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness.  The examiner also opined that it was not more likely than not that the Veteran's treatment in December 1951 and July 1953 was actually hantavirus or viral hemorrhagic fever.  The examiner further opined that it was not more likely than not that that the Veteran's diagnosed chronic kidney disease was related to his treatment in December 1951 and July 1953.  

The examiner reported that the two febrile illnesses (December 1951 and July 1953) incurred by the Veteran were well-documented in the claims file.  The examiner noted that although the Veteran claimed that the illness in 1951 was "Korean Hemorrhagic Fever," a condition known to have affected between 1600 and 2000 American servicemen in Korea, STRs indicated his symptoms were dominated by pharyngeal and upper respiratory symptoms and systemic signs such as fevers, chills, and malaise.  The examiner noted that there were no hemorrhagic signs or symptoms and urinalysis did not reveal any renal findings.  The examiner reported that although the Veteran was in Korea and reported being in bunkers where rodent excreta were present, and thus presumptively could have been exposed to hantavirus, based on the clinical presentation, the Veteran's illness in 1951 could not be diagnosed as hantavirus, certainly not as hemorrhagic fever with renal syndrome (HFRS,) the criteria for which, in addition to fever which the Veteran had, must include hemorrhage, hypotension, and renal failure, which he clearly did not have.  The examiner opined that since 85 percent to 100 percent of hantavirus patients had proteinuria, the absence of proteinuria was strong evidence that the Veteran did not have HFRS.  The examiner opined that at that date, over 60 years after the illness, the only way to prove that the 1951 illness was hantavirus would be to do an immunoglobulin G serology for hantavirus.  

The examiner noted that in 1953, the Veteran had a brief febrile illness in which malaria as well as renal disease was clearly ruled out.  The examiner noted that the final diagnosis was fever of unknown origin; clearly that illness also was not HFRS.  The examiner concluded that therefore, based on review of all the evidence, neither of the Veteran's illnesses (1951 and 1953) could be diagnosed as having been due to hantavirus, were not HFRS, and could not be considered to be causal or related in any way to his current chronic kidney disease.  

Based on a review of the evidence, the Board concludes that service connection for residuals of hantavirus is not warranted.  Initially, as regards the specific disease hantavirus, the Board finds that the Veteran does not have a current disability.  As regards the Veteran's chronic kidney disease, the evidence does not show that it is related to his in-service illnesses, however diagnosed.  

Beginning with the specific hantavirus illness, although the Veteran was treated for illnesses in December 1951 and July 1953, the Board finds that the Veteran did not in fact have hantavirus in service.  In this case, none of the Veteran's treatment records show a diagnosis of hantavirus or hemorrhagic fever.  Although the Veteran's VA physician opined that the Veteran's symptoms in service could have been hemorrhagic fever, the Board finds the VA examiner's opinion more probative.  The VA examiner reviewed the Veteran's STRs showing in-service treatment in formulating their opinion.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the pertinent evidence, the Board accords it great probative value.  There is no indication in the Veteran's STRs to support his assertion that he had hantavirus when he was ill in 1951 and 1953.  Consequently, the evidence does not support a finding that the Veteran actually had hantavirus in service.  

None of the Veteran's post-service treatment records contain any current diagnosis of hantavirus.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of hantavirus at any time during the appeal period.  Without evidence of a current diagnosis of hantavirus or any residuals from that specific illness, service connection for residuals of hantavirus is not warranted.

To the extent that the Veteran's VA physician opined that they could not rule out that the Veteran's chronic kidney disease was not a sequelae to the illness he suffered during service, whether it was Korean Hemorrhagic Fever or not, the evidence does not support a finding of a nexus on a direct basis.  In this case, the December 2014 VA examiner also opined that the Veteran's in-service illnesses could not be considered to be causal or related in any way to his current chronic kidney disease.  Again, as this opinion was formed after interviewing and examining the Veteran, as well as reviewing the pertinent STRs, the Board accords this opinion great probative value.  As discussed by the VA examiner, the Veteran's STRs did not reveal any renal findings.  Consequently, the more probative medical opinion of record, that of the VA examiner, weighs against a finding that the Veteran's chronic kidney disease is related to his military service.  

Furthermore, as the evidence does not show that chronic kidney was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted. 

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as cardiovascular renal disease is a chronic disease as per 38 C.F.R. § 3.309.  As discussed above by the VA examiner, the fact that in-service urinalyses did not show renal problems weighs against a finding of a continuity of symptomatology.  In this case, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The Board acknowledges the Veteran's reports of having hantavirus in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the diagnosis of hantavirus falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of a current hantavirus disability or residuals thereof, or of an association between chronic kidney disease and the Veteran's active duty, service connection for residuals of hantavirus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of hantavirus.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of hantavirus is denied.  See 38 U.S.C.A §5107 (West 2014).  

	2.  Sleep Apnea

The Veteran's STRs show no diagnosis of, or treatment for, sleep apnea.  His February 1951 pre-induction and December 1953 separation examination both revealed the all pertinent systems were clinically normal.  

A September 2006 treatment record shows that the Veteran reported that he talked in his sleep and that that had been an ongoing issue for several years.  He was diagnosed with sleep disturbance.  An October 2006 sleep study shows a diagnosis of obstructive sleep apnea.  

In a September 2007 statement, the Veteran asserted that symptoms of sleep apnea began in service.  Other statements in this appeal show that the Veteran reported that his sleep apnea is secondary to his service-connected PTSD.  See January 2008 statement.  The Veteran has submitted several articles showing a relationship between PTSD and sleep apnea.  

A March 2008 psychiatric VA examination shows that the Veteran reported having night terrors since service.  

The Veteran submitted a medical opinion from his VA psychologist dated in February 2010.  The Veteran's psychologist reported that the Veteran suffered from a sleep disorder, combat-related nightmares, and night terrors.  It was his opinion that it was certainly likely that the Veteran's sleep apnea was related to PTSD and that the Veteran's PTSD probably aggravated his obstructive sleep apnea.  No rationale was provided.  

The Veteran also submitted a medical opinion from his private physician, J.V., M.D. dated in May 2010.  Dr. J.V. reported that obstructive sleep apnea was a common disorder in which disturbed breathing during sleep, usually attributed to obstruction of the airways, led to oxyhemoglobin desuration with concomitant hypercapnia.  He reported that night terrors were a sleep disorder involving abrupt awakening from sleep in a terrified state.  Dr. J.V. opined that it was certain that the Veteran had probably aggravated his sleep apnea.  He further opined that it was certainly as likely as not that the Veteran's sleep apnea was directly related to his PTSD.  Dr. J.V. reported that PTSD had connections to obstructive sleep apnea and opined that sleep terrors and nightmares were essential components of sleep apnea.  He reported that the Veteran had explained to him that he had had sleep terrors and nightmares since 1954.

The Veteran was afforded a VA examination in November 2011.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his service-connected condition.  The examiner opined that although there were known connections between anxiety and sleep disturbance, there was no known connection in the medical literature between anxiety and sleep apnea.  

In April 2014, the Veteran submitted an email from another VA physician along with a study supplied by that physician showing a significant association between PTSD and sleep apnea.  

At a December 2014 VA examination, the Veteran examiner noted that the Veteran's PTSD symptoms began in service when he would wake up screaming with vivid dreams.  The Veteran reported that his wife noticed apneic spells and his struggling to breath.  He reported that he felt the "bad memories" caused the sleep disturbance.  The Veteran reported that after service, his main symptoms were "talking in my sleep and awakening screaming."  He reported that his wife continued to notice that he was having difficulty breathing.  The examiner noted that the Veteran was diagnosed with sleep apnea after a sleep study in 2006.  The examiner reported that sleep apnea was first diagnosed 50 years after exit from active duty.  

The examiner opined that the Veteran's sleep apnea was less likely than incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that it was not more likely than not that the Veteran's sleep apnea was directly related to his military service or was caused or aggravated by the service-connected PTSD.  The examiner reported that although the Veteran had both anxiety and service-connected PTSD (his symptoms beginning while on active duty), his sleep apnea was not diagnosed until 2006, over 50 years after exit from active duty.  The examiner noted that anxiety and PTSD both interfered with sleep.  Therefore, regarding the Veteran's problems sleeping in service, his sleeping symptoms (insomnia, vivid dreaming) definitely developed during and were more likely than not related to his military service.  

The examiner further opined that the Veteran's obstructive sleep apnea was not related to his military service.  The examiner noted that although both anxiety (16.7 percent) and PTSD (11.9 percent) were comorbid conditions associated with obstructive sleep apnea, they were not causal for obstructive sleep apnea, which was due to abnormal relaxation of the upper airway muscles during sleeping.  The examiner opined that although snoring as well as apneic spells, which the Veteran reported were noticed by his wife while on active duty, the gold standard for the diagnosis of obstructive sleep apnea was polysomnography, which was not done until over 50 years after exit from military service.  The examiner noted that even then it was mild and, in fact, the Veteran's sleep-related symptoms were helped by trazadone, which would be effective for insomnia and PTSD, but not obstructive sleep apnea.  The examiner concluded that although obstructive sleep apnea could begin in young adulthood, the incidence of obstructive sleep apnea increased with age.  Thus, the examiner opined that an equally or more-plausible explanation for the Veteran's obstructive sleep apnea was that it developed over time as the Veteran aged.

Based on a review of the evidence, the Board concludes that service connection for sleep apnea is not warranted.  Although the Veteran reported in-service sleeping problems and has a current diagnosis of sleep apnea, the evidence does not show that sleep apnea is related to his military service, to include being secondary to his service-connected PTSD.  

Beginning with service connection on a direct basis, although the Veteran has reported having sleeping problems in service, the evidence fails to show that sleep apnea was incurred in service or is related to an in-service event, injury, or disease.  In this case, the December 2014 VA examiner's opinion shows that while the Veteran's reported in-service sleeping complaints are related to his military service, such are not indicative of the currently diagnosed sleep apnea.  As discussed by the examiner, the Veteran's sleep-related symptoms were helped by medication effective for insomnia and PTSD, but not for obstructive sleep apnea.  In this regard, the Board observes that the rating criteria for psychiatric disorders, including PTSD, specifically include chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Therefore, while the Veteran does have sleep impairment that began in service, the December 2014 examiner's opinion shows that the Veteran's sleep apnea is not related to such impairment.  

The Board acknowledges Dr. J.V.'s opinion that sleep terrors and nightmares were essential components of sleep apnea.  However, no rationale for such opinion was provided and Dr. J.V. did not discuss the fact that medications for sleep apnea did not help the Veteran's sleep-related symptoms like the VA examiner did.  Consequently, the Board finds the VA examiner's opinion more probative.  The contemporaneous evidence of record weighs against a finding that the onset of sleep apnea began in service or that any currently diagnosed sleep apnea is related to his in-service complaints.  See Curry at 68.  

The evidence fails to show that the onset of sleep apnea occurred during service or is directly related to the Veteran's military service.  Here, the first evidence of sleep apnea was in 2006.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep apnea complaints, symptoms, or findings for over five decades between the period of active service and the earliest evidence of a diagnosis of sleep apnea is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.  As already discussed above, the Veteran has had sleeping complaints since service, but the VA examiner's opinion shows that such were not indicative of sleep apnea.  

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected PTSD either caused or aggravated a sleep apnea.  The Board acknowledges the positive opinions from the Veteran's VA psychologist as well as from Dr. J.V.  However, the Board accords these opinions less probative value than that of the 2014 VA examiner.  Regarding the February 2010 from the VA psychologist, no rationale was provided.  While another VA physician provided a study showing an association between PTSD and sleep apnea, a specific rationale as to why this particular Veteran's PTSD caused or aggravated his sleep apnea was not provided.  As discussed by the 2014 VA examiner, while both anxiety and PTSD were comorbid conditions associated with obstructive sleep apnea, they were not causal for obstructive sleep apnea, which was due to abnormal relaxation of the upper airway muscles during sleeping.  The VA psychologist's opinion as well as the physician's email does not address the physical aspects of sleep apnea as discussed by the 2014 VA examiner.  

As for the opinion from Dr. J.V., the rationale relied on sleep terrors and nightmares being essential components of sleep apnea.  However, as already discussed above, Dr. J.V. provided no support for the opinion that such symptoms were components of sleep apnea.  Dr. J.V. did not provide other rationale for why the Veteran's PTSD caused or aggravated his sleep apnea.  Therefore, the Board accords it less probative value than the 2014 VA examiner's opinion.  Consequently, although the Board has considered the positive opinions relating the Veteran's sleep apnea as being caused or aggravated by his service-connected PTSD, the Board finds that such opinions lack probative value for the reasons set forth above.  As such, the evidence does not support a finding of service connection on a secondary basis.  

The overall evidence of record weighs against a finding of sleep apnea being associated with the Veteran's active duty, to include being secondary to the service-connected PTSD.  Without competent evidence of an association between sleep apnea and his active duty, to include being secondary to the service-connected PTSD, service connection for sleep apnea is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. at 435, as to the specific issue in this case, the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between sleep apnea and the Veteran's active duty, service connection for residuals of sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A §5107.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of hantavirus is denied.

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD, is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


